Title: To Thomas Jefferson from John Gardiner, 12 January 1802
From: Gardiner, John
To: Jefferson, Thomas


          
            To His ExcellencyThos. Jefferson
            Pensylvania Avenue(Fourth House NW of the War Office)12 Januy 1802
          
          Your Excellencys condescending attention to a plan for a Ship Company in this City that I had the honor to submit (but which plan I fear will not soon be put into execution) emboldens me to sollicit your Excellencys favor in my own behalf—
          The prospects I had when I left Europe of settling here in the Mercantile Line, have been destroyd by my Shipwreck; I am link’d to this City by having vested the Wreck of my Property in a Building, & by the difficulties of removing a Family to a place of more Trade.—I have been unsuccessfull in applications for personal employment; & the Profits of a small Store, which my Family attend, are inadequate to the Necessities of a Family.—The dreary Veiw before me, urges, whilst your Excellencys Character encourages me to sollicit from your Excellency the Office of Librarian to Congress, or any other employment—I can only recommend myself by stating that I can give security for the trusts that may be repos’d me—I rest my hopes solely on your Excellencys Benevolence—
          I have the honor to be With the utmost Respect Your Excellencys obedt. hu Servt.
          
            John Gardiner
          
        